IRVING, J.,
for the Court:
¶ 1. Frederick Goree pleaded guilty in the Lauderdale County Circuit Court to possession of a firearm by a felon. He later filed a petition for post-conviction relief alleging that he received ineffective assistance of counsel and that his plea was not voluntarily, intelligently, and knowingly made in that he was threatened into taking a plea of guilty by the State with the threat of a greater sentence. The circuit judge denied the relief sought, and Goree appealed.
¶ 2. At the time Goree pleaded guilty to possession of a firearm by a felon, he also pleaded guilty to possession of cocaine, and when he filed his petition for post-conviction relief as to the possession of firearm charge, he also filed a petition for post-conviction relief as to the cocaine charge. However, Goree filed only one appellate brief, and in that brief, he asserts:
Goree filed the Petition for Post Conviction Collateral Relief seeking to attack both his conviction in cause numbers 335-98 and 816-97. The circuit court opened two civil actions to review the petition as it relates to each criminal matter. Likewise, this Court has opened two case numbers 00-CP-827 and 00-CP-880. However, the only case under review is the conviction in circuit court cause number 335-98.
¶ 3. The circuit court cause number 335-98 to which Goree refers is the cause number for the charge of possession of a firearm by a felon. Since Goree does not now desire to contest the denial of his post-conviction relief petition as to the possession of firearm conviction, we will not address the issues in any detail. It is sufficient to say that we have carefully reviewed the issues and find them to be *1069without merit. Accordingly, we find that the trial court did not err in denying Go-ree’s petition for post-conviction relief in this ease.
¶ 4. THE JUDGMENT OF THE CIRCUIT COURT OF LAUDERDALE COUNTY DENYING POST-CONVICTION RELIEF IS AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO LAUDERDALE COUNTY.
McMILLIN, C.J., KING and SOUTHWICK, P.JJ., BRIDGES, THOMAS, LEE, MYERS and CHANDLER, JJ., concur.
BRANTLEY, J., not participating.